21-6391
Sahin v. Garland

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
21st day of December, two thousand twenty-two.

Present:
            GUIDO CALABRESI,
            GERARD E. LYNCH,
            WILLIAM J. NARDINI,
                  Circuit Judges.
_____________________________________

ERDAL SAHIN,
                        Petitioner,

                   v.                                                              21-6391-ag

MERRICK B. GARLAND, UNITED STATES
ATTORNEY GENERAL,
                  Respondent.
_____________________________________

For Petitioner:                              JUSTIN CONLON, Law Offices of Justin Conlon,
                                             Hartford, CT

For Respondent:                              JACLYN E. SHEA, Trial Attorney (Rebekah Nahas,
                                             Lindsay Glauner, Senior Litigation Counsel, on the
                                             brief) for Brian M. Boynton, Principal Deputy
                                             Assistant Attorney General, Civil Division, United
                                             States Department of Justice, Washington, DC
       UPON DUE CONSIDERATION of this petition for review of a decision of the Board of

Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED that the

petition for review is DENIED.

       Petitioner Erdal Sahin, a native and citizen of Turkey, seeks review of a July 7, 2021,

decision of the BIA affirming a February 3, 2021, decision of an Immigration Judge (“IJ”) ordering

his removal. In re Erdal Sahin, No. 044 951 067 (B.I.A. July 7, 2021), aff’g No. A044 951 067

(Immig. Ct. Hartford Feb. 3, 2021). We assume the parties’ familiarity with the case.

       We have reviewed the IJ’s decision as supplemented by the BIA. See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). We review de novo the sole question presented here:

whether Sahin’s 2005 conviction for sexual assault in the third degree in violation of Conn. Gen.

Stat. § 53a-72a(a) (2002) is categorically a conviction for an aggravated felony crime of violence

under 8 U.S.C. § 1101(a)(43)(F). See Akinsade v. Holder, 678 F.3d 138, 143 (2d Cir. 2012).

       Section 1101(a)(43)(F) defines an aggravated felony, in relevant part, as a “crime of

violence.” 8 U.S.C. § 1101(a)(43)(F). In turn, a crime of violence is “an offense that has as an

element the use, attempted use, or threatened use of physical force against the person or property

of another.” 18 U.S.C. § 16(a).

       On January 10, 2005, Sahin pleaded nolo contendere and was convicted under Conn. Gen.

Stat. 53a-72a(a). At the relevant time, this statute read as follows:

      (a) A person is guilty of sexual assault in the third degree when such person
      (1) compels another person to submit to sexual contact (A) by the use of force
      against such other person or a third person, or (B) by the threat of use of force
      against such other person or against a third person, which reasonably causes such
      other person to fear physical injury to himself or herself or a third person, or (2)
      engages in sexual intercourse with another person whom the actor knows to be
      related to him or her within any of the degrees of kindred specified in section 46b-
      21.
A conviction under subsection (a)(1) is “categorically” a crime of violence as defined under 18

                                                 2
U.S.C. § 16(a) because it “necessarily includes as an element the use or threatened use of violent

force.” Kondjoua v. Barr, 961 F.3d 83, 85, 91 (2d Cir. 2020). Because subsection (a)(2) does

not have an element of force, the statute as a whole does not categorically set forth a crime of

violence. However, because the statute is divisible, in that it lists two distinct sets of elements in

the alternative, the agency and courts apply a modified categorical approach and perform a limited

review of the record to determine under which subsection Sahin was convicted. Santana-Felix v.

Barr, 924 F.3d 51, 54 (2d Cir. 2019) (citing Mathis v. United States, 579 U.S. 500, 505–06 (2016)).

       The agency did not err in relying on a transcript of Sahin’s plea colloquy to determine that

Sahin was convicted under subsection (a)(1). The agency’s review of the record “is limited to the

terms of the charging document, the terms of a plea agreement or transcript of colloquy between

judge and defendant in which the factual basis for the plea was confirmed by the defendant, or to

some comparable judicial record of this information.” Shepard v. United States, 544 U.S. 13, 15

(2005); see also Santana-Feliz, 924 F.3d at 55 (“The record of conviction for immigration

purposes includes . . . a plea colloquy transcript.” (internal quotation marks and citation omitted)).

       During Sahin’s plea colloquy, the prosecutor described the facts of the case as follows:

       While at [a] Christmas party, the defendant had given the victim some liquor to
       drink and that she was sick and left the restaurant and went out to her vehicle and
       the defendant went out with her and got into the vehicle and at that time, without
       the victim’s consent and against her will, had sexual intercourse with her by holding
       her down using her wrists.

Certified Administrative Record (CAR) 126:21–127:1. The judge then confirmed that Sahin

understood that he was giving up his right to a jury trial and to plead not guilty to subsection

(a)(1)(A), which the judge proceeded to read aloud:

       THE COURT: The statute you pled to reads as follows – What subsection, please,
       Jeff?


                                                  3
       THE CLERK: Sub (a).

       THE COURT: A person is guilty of sexual assault in the third degree when such
       person compels another person to submit to sexual – submit to sexual contact by
       the use of force against such other person or a third person.
               You’ve now given up your right to remain silent; to plead not guilty to a
       Court or jury trial with the assistance of your attorney; to cross-examine witnesses;
       call witnesses on your own behalf; testify if you wanted to; present any defenses
       you might have had; and to have the State prove you’re guilty beyond a reasonable
       doubt. By pleading nolo contendere, you’ve given up all rights to have a trial. Do
       you understand that, sir?

       THE DEFENDANT: Yes.

       THE COURT: My understanding is that this case was ready to start evidence and
       you’ve given up that right now by doing this. Do you understand that? There’s
       not going to be a trial.

       THE DEFENDANT: Yes.

CAR 131:8–132:3. The judge further confirmed that Sahin understood that the court would

accept the plea on the basis of the facts recited by the prosecutor:

       THE COURT: Now, you understand you’ve pled nolo contendere or no contest,
       but based on the facts that were recited by the State’s Attorney, the Court will make
       a finding of guilty, sir. Do you understand that?

       THE DEFENDANT: Okay.

       THE COURT: Is that a yes or a no?

       THE DEFENDANT: Yes.

CAR 132:11–18.

       Two kinds of proof can establish that Sahin was convicted under subsection (a)(1): “(i)

proof that [he] admitted to predicate conduct when confirming the factual basis for a valid plea;

[and] (ii) proof that the charge was narrowed to include only predicate conduct.” United States

v. Savage, 542 F.3d 959, 966 (2d Cir. 2008) (citing Shepard, 544 U.S. at 21–22). Because Sahin

pleaded nolo contendere, the prosecutor’s factual recitation alone is not proof that the petitioner

                                                  4
confirmed the factual basis of the plea. See id. (“Because Savage entered an Alford plea in which

he refused to admit his participation in the acts constituting the crime, Savage did not, by design,

confirm the factual basis for his plea.” (internal quotation marks and citation omitted)); Burrell v.

United States, 384 F.3d 22, 29–30 (2d Cir. 2004) (noting that Connecticut law places “evidentiary

limits . . . on attempts to use Alford and nolo contendere pleas as admissions of factual guilt in

subsequent proceedings”).

        However, we find sufficient proof under the circumstances here because the plea transcript

reflects that Sahin understood he was pleading narrowly to subsection (a)(1) based on the judge’s

statement that Sahin was pleading guilty to the subsection that the judge read aloud—that is, the

language found in subsection (a)(1)(A)—and Sahin’s subsequent confirmation that he understood

he was doing so. See Chery v. Garland, 16 F.4th 980, 986 (2d Cir. 2021) (“Petitioners’ [Alford]

plea colloquies make clear that they were charged and pleaded guilty under the narcotic substance

element.”); Canada v. Gonzales, 448 F.3d 560, 566–68 (2d Cir. 2006) (nolo contendere plea

colloquy revealed that the petitioner was convicted of assault on a police officer).

        For the foregoing reasons, the petition for review is DENIED and the motion for judicial

notice is DENIED as moot. 1



                                                                       FOR THE COURT:
                                                                       Catherine O’Hagan Wolfe,
                                                                       Clerk of Court




        1
          Consideration of the plea colloquies in the administrative records underlying our decision in Chery would
not change our conclusion.
                                                         5